Case 16-10238-MFW    Doc 1873-2      Filed 05/21/19   Page 1 of 7



                         Exhibit B

         Request for Taxpayer Identification Number
              Case 16-10238-MFW                Doc 1873-2         Filed 05/21/19        Page 2 of 7



                                  SFX ENTERTAINMENT, INC., et al.
                                     REQUEST FOR FORM W-9 1

                                                                                                   May [__], 2019

To:     The Holders of Potentially Allowed Convenience Claims (Class 6) in the Chapter 11
        Cases of SFX Entertainment, Inc., et al., Case No. 16–10238 (MFW) (Del.)

          Introduction

                 On November 15, 2016, the United States Bankruptcy Court for the District of
Delaware entered an order confirming the Fifth Amended Joint Plan of Reorganization of SFX
Entertainment, Inc., et al. under Chapter 11 of the Bankruptcy Code (As Modified). The Plan
became effective on December 2, 2016. In accordance with the Plan, the Reorganized Debtors
(the “Company”) will be making a distribution to Holders of Allowed Convenience Claims (Class
6) consisting of a cash distribution of each Holder’s pro rata share of the $750,000 Convenience
Class Cash Pool (the “Distribution”).

                To the extent your Claim becomes Allowed and you are entitled to a Distribution,
your Distribution may be subject to applicable tax withholding. 2



1
    This Letter is qualified in its entirely by the terms of the Findings of Fact, Conclusions of Law, and Order Under
    U.S.C. § 1129(a) and (b) and the Federal Rule of Bankruptcy Procedure 3020 Confirming the Fifth Amended
    Joint Plan of Reorganization of SFX Entertainment, Inc., et al. Under Chapter 11 of the Bankruptcy Code (as
    Modified), [Docket No. 1293] (the “Confirmation Order”), including the Fifth Amended Joint Plan of
    Reorganization of SFX Entertainment, Inc., et al. under Chapter 11 of the Bankruptcy Code (As Modified) (as
    attached as Exhibit A to the Confirmation Order, the “Plan”). Capitalized terms used but not defined herein shall
    have the meanings ascribed to such terms in the Plan. Copies of the Confirmation Order and Plan are available,
    free of charge, by visiting the case website at http://www.kccllc.net/sfx, or by telephone at (888) 201-2205 or, if
    calling from outside the United States and Canada, at (310) 751-1839.
2
    Section 8.08 of the Plan provides, in pertinent part, as follows:

        In connection with the Plan and all Distributions under the Plan, the Reorganized Debtors and the Disbursing
        Agent shall, to the extent applicable, comply with all tax withholding, payment, and reporting requirements
        imposed by any federal, state, provincial, local, or foreign taxing authority, and all Distributions under the
        Plan shall be subject to any such withholding, payment, and reporting requirements. The Reorganized
        Debtors and the Disbursing Agent shall be authorized to take any and all actions that may be necessary or
        appropriate to comply with such withholding, payment, and reporting requirements. Notwithstanding any
        other provision of the Plan, and except as provided in the DIP Credit Agreement, the Foreign Loan Agreement
        or the Prepetition Second Priority Indenture, (a) each Holder of an Allowed Claim that is to receive a
        Distribution of Cash pursuant to the Plan shall have sole and exclusive responsibility for the satisfaction and
        payment of any Tax obligations imposed by any governmental unit, including income, withholding, and other
        Tax obligations, on account of such Distribution, and including, in the cases of any Holder of a Disputed
        Claim that has become an Allowed Claim, any Tax obligation that would be imposed upon the Reorganized
        Debtors in connection with such Distribution, and (b) no Distribution of Cash shall be made to or on behalf
        of such Holder pursuant to the Plan unless and until such Holder has made arrangements satisfactory to the
        applicable Reorganized Debtor for the payment and satisfaction of such withholding Tax obligations or such
        Tax obligation that would be imposed upon the Reorganized Debtors in connection with such Distribution.
        Any property to be distributed pursuant to the Plan shall, pending the implementation of such arrangements,
        be treated as an undeliverable Distribution pursuant to Section 8.06 of the Plan.

                                                         -1-
            Case 16-10238-MFW           Doc 1873-2      Filed 05/21/19      Page 3 of 7



                  Accordingly, the Reorganized Debtors need your correct taxpayer
identification number (or if you are a not a U.S. person, a certification that you are not a U.S.
person and are exempt from U.S. taxation). Our records indicate that you might not be a U.S.
person for federal tax withholding or reporting purposes. Accordingly, we have enclosed an I.R.S.
Form W-8BEN-E. Kurtzman Carson Consultants, LLC (the “Disbursing Agent”) is collecting the
information requested by this letter on behalf of the Company.

                 Please review the instructions on the form prior to completion and consult your
tax advisor to determine whether this is the right form to use. Additional tax forms can be obtained
at https://www.irs.gov. (If you are a U.S. person, please instead provide a completed I.R.S.
Form W-9 to provide your taxpayer identification number; you can obtain a Form W-9 at
https://www.irs.gov/pub/irs-pdf/fw9.pdf). The completed form should be returned so that it is
actually received no later than 5:00 p.m. (Eastern Standard Time) on Friday, June 7, 2019. The
completed form should be returned to the following address, email or fax:

                                     SFX Processing Center
                                             c/o KCC
                               222 Pacific Coast Highway, Suite 300
                                      El Segundo, CA 90245
                                        Fax: 310-776-8333
                                   Email: SFXInfo@kccllc.com

                 If you do not provide the information requested in this letter so that it is actually
received by 5:00 p.m. (Eastern Standard Time) on Friday, June 7, 2019, or if the information
you have sent is incomplete or illegible, you will not receive your Distribution until a later
distribution date, after you have provided the required information.

               Your receipt of this letter is not intended nor shall it be deemed to constitute an
admission by the Debtors that you have a claim or that any such claim is or will be Allowed.

               Other Information

                 If the Disbursing Agent determines, in its sole discretion, that the information you
have sent is incomplete or illegible, your submission may be rejected by the Disbursing Agent, and
you may not receive your Distribution until a later distribution date. The information you provide,
including your social security or taxpayer identification number, will be held on a confidential
basis.

               Receipt of your Distribution may have tax consequences for you, and you are
encouraged to consult with your tax advisor.

                If you have any questions about your distribution, or for more information, you
may contact the Disbursing Agent by calling the following number: 310-751-1839 or emailing the
Disbursing Agent to SFXinfo@kccllc.com.




                                                -2-
       Case 16-10238-MFW    Doc 1873-2   Filed 05/21/19   Page 4 of 7



         Sincerely,

         KCC
         Disbursing Agent


NOTHING HEREIN SUPERSEDES OR MODIFIES THE TERMS AND CONDITIONS
OF THE PLAN OR THE CONFIRMATION ORDER. TO THE EXTENT OF ANY
CONFLICT, THE TERMS OF THE PLAN AND CONFIRMATION ORDER SHALL
OVERRIDE ANY STATEMENTS TO THE CONTRARY IN THIS LETTER. YOUR
RECEIPT OF THIS LETTER DOES NOT MEAN YOU HAVE AN ALLOWED CLAIM,
AND THE DEBTORS, THE REORGANIZED DEBTORS, AND THE POST-EFFECTIVE
DATE COMMITTEE RESERVE ALL RIGHTS TO DISPUTE THE AMOUNT, NATURE,
OR ALLOWANCE OF YOUR ASSERTED, FILED, OR SCHEDULED CLAIM(S), IF
ANY.




                                  -3-
              Case 16-10238-MFW                Doc 1873-2         Filed 05/21/19        Page 5 of 7



                                  SFX ENTERTAINMENT, INC., et al.
                                     REQUEST FOR FORM W-9 1

                                                                                                   May [__], 2019

To:     The Holders of Potentially Allowed Convenience Claims (Class 6) in the Chapter 11
        Cases of SFX Entertainment, Inc., et al., Case No. 16–10238 (MFW) (Del.)

          Introduction

               On November 15, 2016, the United States Bankruptcy Court for the District of
Delaware entered an order confirming the Fifth Amended Joint Plan of Reorganization of SFX
Entertainment, Inc., et al. under Chapter 11 of the Bankruptcy Code (As Modified). The Plan
became effective on December 2, 2016. In accordance with the Plan, the Reorganized Debtors
(the “Company”) will be making a distribution to Holders of Allowed Convenience Claims
(Class 6) consisting of a cash distribution of each Holder’s pro rata share of the $750,000
Convenience Class Cash Pool (the “Distribution”).

                To the extent your Claim becomes Allowed and you are entitled to a
Distribution, your Distribution may be subject to applicable tax withholding. 2


1
    This Letter is qualified in its entirely by the terms of the Findings of Fact, Conclusions of Law, and Order
    Under U.S.C. § 1129(a) and (b) and the Federal Rule of Bankruptcy Procedure 3020 Confirming the Fifth
    Amended Joint Plan of Reorganization of SFX Entertainment, Inc., et al. Under Chapter 11 of the Bankruptcy
    Code (as Modified), [Docket No. 1293] (the “Confirmation Order”), including the Fifth Amended Joint Plan of
    Reorganization of SFX Entertainment, Inc., et al. under Chapter 11 of the Bankruptcy Code (As Modified) (as
    attached as Exhibit A to the Confirmation Order, the “Plan”). Capitalized terms used but not defined herein
    shall have the meanings ascribed to such terms in the Plan. Copies of the Confirmation Order and Plan are
    available, free of charge, by visiting the case website at http://www.kccllc.net/sfx, or by telephone at (888) 201-
    2205 or, if calling from outside the United States and Canada, at (310) 751-1839.
2
    Section 8.08 of the Plan provides, in pertinent part, as follows:

        In connection with the Plan and all Distributions under the Plan, the Reorganized Debtors and the
        Disbursing Agent shall, to the extent applicable, comply with all tax withholding, payment, and reporting
        requirements imposed by any federal, state, provincial, local, or foreign taxing authority, and all
        Distributions under the Plan shall be subject to any such withholding, payment, and reporting requirements.
        The Reorganized Debtors and the Disbursing Agent shall be authorized to take any and all actions that may
        be necessary or appropriate to comply with such withholding, payment, and reporting requirements.
        Notwithstanding any other provision of the Plan, and except as provided in the DIP Credit Agreement, the
        Foreign Loan Agreement or the Prepetition Second Priority Indenture, (a) each Holder of an Allowed
        Claim that is to receive a Distribution of Cash pursuant to the Plan shall have sole and exclusive
        responsibility for the satisfaction and payment of any Tax obligations imposed by any governmental unit,
        including income, withholding, and other Tax obligations, on account of such Distribution, and including,
        in the cases of any Holder of a Disputed Claim that has become an Allowed Claim, any Tax obligation that
        would be imposed upon the Reorganized Debtors in connection with such Distribution, and (b) no
        Distribution of Cash shall be made to or on behalf of such Holder pursuant to the Plan unless and until such
        Holder has made arrangements satisfactory to the applicable Reorganized Debtor for the payment and
        satisfaction of such withholding Tax obligations or such Tax obligation that would be imposed upon the
        Reorganized Debtors in connection with such Distribution. Any property to be distributed pursuant to the
        Plan shall, pending the implementation of such arrangements, be treated as an undeliverable Distribution
        pursuant to Section 8.06 of the Plan.

                                                         -1-
            Case 16-10238-MFW           Doc 1873-2      Filed 05/21/19      Page 6 of 7



                 Accordingly, the Reorganized Debtors need your correct taxpayer
identification number which, in the case of an individual is her or her social security
number. Enclosed please find a Form W-9, “Request for Taxpayer Identification Number and
Certification,” for you to complete and return as provided for below. Kurtzman Carson
Consultants, LLC (the “Disbursing Agent”) is collecting the information requested by this Letter
on behalf of the Company.

                Please review the instructions on the form prior to completion. The completed
form should be returned so that it is actually received no later than 5:00 p.m. (Eastern Standard
Time) on Friday, June 7, 2019. The completed form should be returned to the following
address, email or fax:

                                     SFX Processing Center
                                             c/o KCC
                               222 Pacific Coast Highway, Suite 300
                                      El Segundo, CA 90245
                                        Fax: 310-776-8333
                                   Email: SFXInfo@kccllc.com

                 If you do not provide the information requested in this Letter so that it is actually
received by 5:00 p.m. (Eastern Standard Time) on Friday, June 7, 2019, or if the information
you have sent is incomplete or illegible, you will not receive your Distribution until a later
distribution date, after you have provided the required information.

               Your receipt of this Letter is not intended nor shall it be deemed to constitute an
admission by the Debtors that you have a claim or that any such claim is or will be Allowed.

               Other Information

                 If the Disbursing Agent determines, in its sole discretion, that the information
you have sent is incomplete or illegible, your submission may be rejected by the Disbursing
Agent, and you may not receive your Distribution until a later distribution date. The information
you provide, including your social security or taxpayer identification number, will be held on a
confidential basis.

               Receipt of your Distribution may have tax consequences for you, and you are
encouraged to consult with your tax advisor.

                If you are not a U.S. person and are exempt from U.S. taxation, please contact
the Disbursing Agent at the address or email listed above for further instructions, because a
different form of taxpayer certification will be required from you on or before Friday, June 7,
2019.

                If you have any questions about your distribution, or for more information, you
may contact the Disbursing Agent by calling the following number: 310-751-1839 or emailing
the Disbursing Agent to SFXinfo@kccllc.com.




                                                -2-
       Case 16-10238-MFW    Doc 1873-2   Filed 05/21/19   Page 7 of 7



         Sincerely,

         KCC
         Disbursing Agent


NOTHING HEREIN SUPERSEDES OR MODIFIES THE TERMS AND CONDITIONS
OF THE PLAN OR THE CONFIRMATION ORDER. TO THE EXTENT OF ANY
CONFLICT, THE TERMS OF THE PLAN AND CONFIRMATION ORDER SHALL
OVERRIDE ANY STATEMENTS TO THE CONTRARY IN THIS LETTER. YOUR
RECEIPT OF THIS LETTER DOES NOT MEAN YOU HAVE AN ALLOWED CLAIM,
AND THE DEBTORS, THE REORGANIZED DEBTORS, AND THE POST-EFFECTIVE
DATE COMMITTEE RESERVE ALL RIGHTS TO DISPUTE THE AMOUNT,
NATURE, OR ALLOWANCE OF YOUR ASSERTED, FILED, OR SCHEDULED
CLAIM(S), IF ANY.




                                  -3-
